     Case 2:20-cv-01011-TLN-JDP Document 15 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS A. HAINES,                                  Case No. 2:20-cv-01011-TLN-JDP (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                         TO STATE A CLAIM
14    COUNTY OF SACRAMENTO, et al.,
                                                         RESPONSE DUE WITHIN TWENTY-ONE
15                       Defendants.                     DAYS
16

17          On April 2, 2021, I screened plaintiff’s first amended complaint and notified him that it

18   failed to state a claim. ECF No. 14. I gave plaintiff sixty days to file an amended complaint. Id.

19   To date, he has not done so.

20          To manage its docket effectively, the court imposes deadlines on litigants and requires

21   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

22   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

23   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

24   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

25   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

26   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

27          I will give plaintiff a chance to explain why the court should not dismiss the case for his

28   failure to file an amended complaint. Plaintiff’s failure to respond to this order will constitute a
                                                        1
     Case 2:20-cv-01011-TLN-JDP Document 15 Filed 08/16/21 Page 2 of 2


 1   failure to comply with a court order and will result in a recommendation that this action be

 2   dismissed. Accordingly, plaintiff is ordered to show cause within twenty-one days why this case

 3   should not be dismissed for failure to prosecute and failure to state a claim. Should plaintiff wish

 4   to continue with this lawsuit, he shall file, within twenty-one days, a first amended complaint.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     August 13, 2021
 8                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
